Citation Nr: 0946994	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-40 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The Veteran incurred a psychiatric disability in service.


CONCLUSION OF LAW

Psychiatric disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009), VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of the grant of service 
connection for psychiatric disability, no further discussion 
of VCAA is necessary at this point.

Factual Background

The Veteran claims that he currently suffers from PTSD as a 
result of his service in the Marines.  At his hearing before 
the Board, the Veteran averred that his current psychiatric 
disability is due to undergoing mortar attacks while in 
Vietnam and experiencing in-service physical and sexual 
assaults.  

The Veteran's induction examination is silent for complaints 
or symptoms of psychiatric disability.  His service treatment 
records (STRs), however, reflect in-service psychiatric 
treatment.  A February 1969 treatment record indicates that 
the Veteran was admitted to the clinic due to homicidal 
statements.  Upon evaluation, the Veteran was found to be 
disoriented, with an admission of homicidal ideation and 
possible hallucinations.  The clinician noted that the 
Veteran showed ambivalence, expressed through a paucity of 
expression, and a refusal to eat.  The Veteran stated that he 
had been receiving supportive psychotherapy for depression.  
The clinician opined that the Veteran suffered from acute 
depression, at the psychotic level (stress psychosis), and 
recommended that the Veteran be extracted permanently from 
Vietnam.  A treatment narrative indicates that the Veteran 
complained of mounting tension and forgetfulness.  The 
Veteran stated that he was undergoing harassment from his 
peers, and indicated that he was unduly persecuted at work.  
The reviewing clinician noted that the precipitating incident 
for the Veteran's admission to the clinic was possibly an 
altercation with a barrack-mate.  A medical status 
examination was performed and the Veteran was revealed to be 
inappropriately jovial and in no acute stress.  He expressed 
an inability to get along with his comrades and resentment 
for people who were "riding him."  

The Veteran was transferred from the Republic of Vietnam and 
appeared before a Medical Board, ultimately culminating in 
his dismissal from service.  A historical overview of the 
Veteran's psychiatric disability was included in the Medical 
Board's Report.  In January 1969 the Veteran began to 
experience conflict with his co-workers due to perceived 
harassment.  The Veteran stated that he engaged in verbal and 
physical conflicts with his co-workers and superiors.  He 
affirmed that he avoided socializing with his co-workers.  He 
claimed that for the past one and a half years he experienced 
"lapses of memory" which lasted one to four days.  At the 
end of February 1969, the Veteran stated that he engaged in 
another physical altercation with a co-worker.  The Veteran 
stated that he could not remember the fight, and woke up in 
sick bay and indicated that he was shaking like a leaf and 
making homicidal threats.  The Veteran was brought to a 
hospital in Philadelphia, where he showed no evidence of 
psychosis, neurosis or organic brain disease.  The Veteran 
was noted to have a lifetime of maladjustment with its onset 
in childhood.  Due to his longstanding psychiatric history, 
the Veteran was diagnosed as having severe personality 
disorder.  

Private treatment records, dated from May 2000 to July 2001, 
reflect the Veteran's treatment for depression.  The records 
do not discuss the onset of his depression.

The Veteran was afforded a VA examination in May 2002.  A 
mental status examination was performed.  The Veteran had 
normal mood and appropriate affect.  Cognitively, he appeared 
intact, and there was no evidence of any thought disorder and 
no abnormalities of speech were noted.  The Veteran denied 
visual and auditory hallucinations, as well as suicidal and 
homicidal ideation or intent.  After interviewing the 
Veteran, the examiner's observed that the Veteran seemed to 
be experiencing minor problems with anxiety and depression, 
with his symptoms relating to his contemporaneous 
unemployment.  The examiner diagnosed the Veteran as having 
an adjustment disorder with anxiety and depression.  

Treatment records from the St. Petersburg Vet Center reflect 
a diagnosis of PTSD based upon the in-service stressors as 
related by the Veteran.  

In December 2005, the Veteran submitted a detailed stressor 
statement describing a history of sexual assault by a 
superior during service.

The Veteran underwent VA examination in October 2006.  The 
Veteran stated that he experienced combat in Vietnam and 
subsequent ruminations about his experiences dating from his 
service.  The Veteran reported anxiety, nervousness, 
exaggerated startle response, and nightmares.  The Veteran 
was diagnosed as having generalized anxiety disorder.  The 
examiner reasoned that although the Veteran did meet some of 
the threshold criteria for PTSD, he did not display enough 
symptoms of PTSD to warrant a diagnosis as his nightmares 
were not about service and his avoidance symptoms began 
recently.  Further, the Veteran's avoidance symptoms were not 
significant as he admitted to socializing and attending movie 
theaters.  The examiner noted that the Veteran's symptoms 
most closely approximated generalized anxiety disorder, 
finding that they were as likely as not related to the 
Veteran's military service.

The same examiner issued an addendum to his opinion in 
October 2006.  He found that the Veteran's ruminations and 
anxiety dated from his Vietnam service, but the cluster of 
symptoms representing the Veteran's anxiety disorder had only 
been present for the past few years.  The examiner opined 
that, due to the above medical evidence, the Veteran's 
general anxiety disorder did not have its onset in service.  

During his August 2008 hearing before the Board, the Veteran 
stated that his current psychiatric disability was related to 
the physical and sexual abuse he experienced as well as the 
combat-related scenarios he encountered.  The Veteran 
reported that he experienced recurrent nightmares, an 
increased startle response, and professional difficulty 
resulting from his PTSD.  

In April 2009, the Veteran was afforded another VA 
examination to determine the nature and etiology of his 
claimed psychiatric disability.  The Veteran was questioned 
as to his current psychosocial functional status, and 
responded that he limited his social contacts to his wife, 
son and pastor, and that he avoided large crowds.  The 
Veteran stated that he had persistent recollections of his 
stressor events, noting that he avoided thoughts, feelings, 
and conversations associated with that trauma.  He exhibited 
feelings of detachment and estrangement of others, a sense of 
a foreshortened future, hypervigilance, and difficulty 
sleeping.  The examiner opined that the Veteran exhibited the 
symptoms of PTSD and assigned him with a GAF score of 55.

The Veteran's personnel record includes a document entitled 
"Combat History-Expeditions."  A notation indicates that 
the Veteran partook in counterinsurgency operations from May 
1968 to February 1969.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the present case, the Veteran claims that he experienced 
multiple traumatic events while in service.  Some of these 
events were noted in his STRs, and the Veteran has been 
consistent in his description of them during VA treatment and 
in correspondence with VA.  The Board finds, therefore, that 
the Veteran's description of his in-service stressors to be 
credible.  Furthermore, competent medical evidence on record 
shows that the Veteran suffered from a psychiatric disability 
during service and medical evidence shows that the Veteran 
received ongoing treatment for a psychiatric disability.  
Although the October 2006 VA examiner opined that the Veteran 
did not suffer from PTSD related to service, the April 2009 
VA examiner found that he did.  Nevertheless, even if the 
record is not sufficient to establish service connection for 
PTSD specifically, the October 2006 examiner did opine that 
the Veteran's symptoms most closely approximated generalized 
anxiety disorder and that those symptoms were as likely as 
not related to his military service.  The October 2006 
examiner's addendum acknowledged that those symptoms 
(ruminations and anxiety about military experiences) had been 
present since Vietnam.  He clarified that the full cluster of 
symptoms for a diagnosis of generalized anxiety disorder had 
not been met until recently.  

The April 2009 VA examiner opined that the Veteran's symptoms 
met the diagnostic criteria for PTSD.  As there is medical 
evidence of current disability, evidence of in-service 
incurrence of a psychiatric disability, and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability, the claim must be granted.  
Therefore, his claim for service connection for psychiatric 
disability is granted.  There is evidence supporting a grant 
of service connection for PTSD and generalized anxiety 
disorder.  The Board recognizes that there appears to be 
times when all the criteria for a diagnosis of PTSD might not 
be present, at which times generalized anxiety disorder seems 
to be the appropriate diagnosis.  In any event, service 
connection is warranted for his psychiatric disability.


ORDER

Entitlement to service connection for psychiatric disability, 
variously diagnosed as PTSD and generalized anxiety disorder, 
is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


